
	
		II
		111th CONGRESS
		1st Session
		S. 1779
		IN THE SENATE OF THE UNITED STATES
		
			October 14, 2009
			Mr. Bayh (for himself,
			 Mr. Dorgan, Mr.
			 Lugar, Mr. Byrd,
			 Mr. Specter, Mr. Rockefeller, Mr.
			 Merkley, and Mr. Wyden)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide health
		  care to veterans exposed in the line of duty to occupational and environmental
		  health chemical hazards, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Health Care for Veterans Exposed to
			 Chemical Hazards Act of 2009.
		2.Revision in
			 authorities for provision of health care for certain veterans exposed to
			 occupational and environmental health chemical hazards
			(a)Authorized
			 inpatient careSection 1710(e) of title 38, United States Code,
			 is amended—
				(1)in paragraph (1),
			 by adding at the end the following:
					
						(F)A veteran who was exposed in the line
				of duty to an occupational and environmental health chemical hazard of
				particular concern is eligible (subject to paragraph (2)) for hospital care,
				medical services, and nursing home care under subsection (a)(2)(F) for any
				disability, notwithstanding that there is insufficient medical evidence to
				conclude that such disability may be associated with such
				exposure.
						;
				(2)in paragraph (2),
			 by adding at the end the following:
					
						(C)In the case of a veteran described in
				paragraph (1)(F), hospital care, medical services, and nursing home care may
				not be provided under subsection (a)(2)(F) with respect to—
							(i)a disability that is found, in
				accordance with guidelines issued by the Under Secretary for Health, to have
				resulted from a cause other than an exposure described in paragraph (1)(F);
				or
							(ii)a health effect for which the
				National Academy of Sciences, in a report, has determined that there is limited
				or suggestive evidence of the lack of a positive association between occurrence
				of the health consequences in humans and exposure to an occupational and
				environmental health chemical hazard of particular
				concern.
							;
				and
				(3)in paragraph (4),
			 by adding at the end the following:
					
						(C)The term occupational and
				environmental health chemical hazard of particular concern means an
				occupational and environmental health chemical hazard that the Secretary of
				Defense determines is of particular concern after considering appropriate
				guidelines and standards for exposure, including the following:
							(i)The military exposure guidelines specified
				in the January 2002 Chemical Exposure Guidelines for Deployed Military
				Personnel, United States Army Center for Health Promotion and Preventive
				Medicine Technical Guide 230 (or any successor technical guide that establishes
				military exposure guidelines for the assessment of the significance of field
				exposures to occupational and environmental health chemical hazards during
				deployments).
							(ii)Occupational and environmental health
				chemical exposure standards promulgated by the Occupational Safety and Health
				Administration.
							.
				(b)Technical
			 amendmentSection 1710(e)(4) of such title is amended in the
			 matter before subparagraph (A) by striking For purposes of this
			 subsection— and inserting In this subsection:.
			
